MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	20	
Docket:	      Cum-17-394	
Submitted	
  On	Briefs:	 January	11,	2018		  	     	      	      	     	
Decided:	     February	1,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                              IN	RE	COREY	T.	
	
	
PER	CURIAM	

         [¶1]	 	 The	 mother	 of	 Corey	 T.	 appeals	 from	 a	 judgment	 entered	 by	 the	

District	Court	(Portland,	Eggert,	J.)	finding	jeopardy	as	to	the	mother	pursuant	

to	22	M.R.S.	§	4035	(2017).1		She	contends	that	the	evidence	was	insufficient	to	

support	 the	 trial	 court’s	 finding	 of	 jeopardy.2	 	 Because	 the	 record	 evidence	

supports	 the	 court’s	 finding	 and	 determination	 of	 jeopardy,	 we	 affirm	 the	

judgment.	




    1	 	 The	 court	 also	 found	 jeopardy	 as	 to	 the	 father.	   	 The	 father	 filed	 an	 appeal	 that	 was	 later	
withdrawn.			
    2		 The	 jeopardy	 order	 included	 a	 provision,	 based	 on	 the	 court’s	 finding	 that	 continued	
reunification	 services	 were	 inconsistent	 with	 the	 permanency	 plan,	 relieving	 the	 Department	 of	
Health	 and	 Human	 Services	 of	 its	 obligation	 to	 provide	 the	 mother	 with	 reunification	 services	
pursuant	to	22	M.R.S.	§	4041(2)(A-2)(2)	(2017).		Although	the	mother	challenges	this	finding	and	
order,	that	part	of	her	appeal	is	from	an	interlocutory	order	and	we	do	not	address	it.		See	22	M.R.S.	
§	4006	(2017);	In	re	Z.S.,	2015	ME	110,	¶	8,	121	A.3d	1286	(“[T]he	disposition	ordered	by	a	court	
after	 it	 makes	 [a	 jeopardy]	 finding	 is	 not	 appealable.”)	 (second	 alteration	 in	 original)	 (quotation	
marks	omitted);	In	re	Johnna	M.,	2006	ME	46,	¶	7,	903	A.2d	331.	
2	

	     [¶2]	 	 The	 Department	 of	 Health	 and	 Human	 Services	 initiated	 a	 child	

protection	 proceeding,	 and	 the	 court	 (Dobson,	 J.)	 entered	 a	 preliminary	

protection	order	and	placed	the	child	in	Department	custody	on	April	22,	2017,	

the	 day	 the	 child	 was	 born.	 	 After	 a	 contested	 hearing,	 by	 order	 dated	

September	14,	2017,	the	court	(Eggert,	J.)	found	jeopardy	to	the	child’s	health	

and	 welfare.	 	 The	 court	 based	 its	 jeopardy	 determination	 on	 the	 following	

findings	of	fact:	

      	       The	 mother	.	.	.	has	 been	 diagnosed	 with	 Schizoaffective	
      Disorder,	and	she	has	been	working	with	[a	service	provider]	for	at	
      least	 the	 past	 year.	 	 Based	 on	 the	 testimony,	 it	 is	 clear	 that	 the	
      mother	struggles	with	daily	functioning	and	social	interactions	due	
      to	her	mental	health	diagnosis.		According	to	her	psychiatric	nurse	
      practitioner,	the	mother	is	only	able	to	manage	her	own	activities	
      of	daily	living	 and	there	 are	no	signs	that	she	can	do	 much	more	
      than	that,	preventing	her	from	being	able	to	appropriately	care	for	
      an	infant.			
      	
      	       [The	 mother]	 has	 been	 living	 at	 [a	 women’s	 homeless	
      shelter]	for	the	past	seven	years,	but	cannot	live	there	with	a	child.		
      She	may	soon	be	getting	more	permanent	housing	at	a	[supported	
      housing]	 group	 home,	 which	 would	 provide	 her	 with	 24-hour	
      support	 and	 would	 be	 good	 for	 her.	 	 The	 group	 home	 is	 only	 for	
      adults.	 	 There	 is	 no	 way	 to	 determine	 how	 long	 she	 would	 be	 a	
      resident	 there,	 but	 estimates	 of	 six	 months	 to	 two	 years	 are	 too	
      long	to	wait	for	permanency	for	this	infant.			
      	
      [¶3]		Based	on	these	findings,	the	court	determined,	by	a	preponderance	

of	the	evidence,	that	the	child	was	in	circumstances	of	“jeopardy	to	his	health	
                                                                                                                3	

and	welfare	in	the	absence	of	a	Jeopardy	Order.”		See	22	M.R.S.	§	4035(2).		The	

mother	timely	appealed.		See	22	M.R.S.	§	4006;	M.R.	App.	P.	2B(c)(1).	

        [¶4]	 	 Contrary	 to	 the	 mother’s	 contentions,	 the	 court’s	 findings	 are	

supported	 by	 competent	 evidence	 in	 the	 record	 that	 can	 rationally	 be	

understood	 to	 establish	 as	 more	 likely	 than	 not	 that	 the	 child	 was	 in	

circumstances	of	jeopardy	to	his	health	and	welfare.3		See	22	M.R.S.	§	4035(2);	

In	re	Nicholas	S.,	2016	ME	82,	¶¶	9,	13,	140	A.3d	1226.	

        The	entry	is:	

                          Judgment	affirmed.	
	
	      	    	     	      	     	
	
Kristina Dougherty, Esq., Wise Old Law, LLC, Portland, for appellant mother

Janet T. Mills, Attorney General, and Meghan Szylvian, Asst. Atty. Gen., Office of
the Attorney General, Augusta, for appellee Department of Health and Human
Services


Portland District Court docket number PC-2017-39
FOR CLERK REFERENCE ONLY	


   3		The	mother	also	made	an	ineffective-assistance-of-counsel	claim	in	her	direct	appeal	from	the	

jeopardy	order.		Ineffective-assistance-of-counsel	claims	in	child	protection	proceedings	are	an	“area	
of	evolving	jurisprudence.”		In	re	Evelyn	A.,	2017	ME	182,	¶	19,	169	A.3d	914.		We	need	not	reach	the	
mother’s	argument	because,	even	assuming	that	the	claim	is	cognizable	on	appeal	from	a	jeopardy	
order,	 such	 a	 claim	 would	 require	 a	 prima	 facie	 showing	 of	 ineffectiveness.	 	 See	 In	 re	 Aliyah	 M.,	
2016	ME	106,	¶	12,	144	A.3d	50.		Without	deciding	whether,	and	how,	a	parent	may	make	a	claim	for	
ineffective	assistance	of	counsel	to	challenge	a	jeopardy	order,	we	conclude	that	the	record	does	not	
support	 a	 genuine	 claim	 that	 counsel’s	 performance	 rose	 to	 the	 level	 of	 serious	 incompetency,	
inefficiency,	 or	 inattention,	 or	 that	 “the	 [mother]	 was	 prejudiced	 by	 counsel’s	 alleged	 failure[s].”		
In	re	Tyrel	 L.,	 2017	 ME	 212,	 ¶¶	 8,	 12-14,	 172	 A.3d	 916	 (second	 alteration	 in	 original)	 (quotation	
marks	omitted).